F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                            MAR 8 2002
                               TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                              Clerk

 STEVEN D. BEEM,
             Plaintiff-Appellant,                       No. 01-3048
 v.                                            (D.C. No. 01-CV-3012-GTV)
 GLENN LEE, Lieutenant, Hutchinson                      (D. Kansas)
 Correctional Facility East; WILLIAM
 DAVIS, Dorm II, Master Sergeant,
 Hutchinson Correctional Facility,
             Defendants-Appellees.


                          ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Appellant Steven D. Beem appeals the United States District Court for the

District of Kansas’ dismissal of his § 1983 complaint. Appellant alleges that


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Defendants violated his Eighth Amendment rights by refusing to re-inflate the tire

of his wheelchair. Appellant alleges that as a result of this refusal he was without

the services of his wheelchair for seven hours and was unable to eat lunch.

      We agree with the district court that Appellant’s alleged deprivation “was

not serious and significant ‘enough to satisfy the objective component to an

Eighth Amendment claim.’” Rec., Exh. 10, p. 2 (citing Wilson v. Seiter, 501 U.S.

294 (1991). We affirm the district court’s order for the same reasons stated

therein.

      AFFIRMED.



                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -2-